DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/23/2022. Claims 1-10 are pending in the current office action. Claims 3-10 are withdrawn as being drawn to non-elected groups and claims 1-2 are examined herein. Claims 1-2 have been amended by the applicant.

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
Prior grounds of rejection under 35 U.S.C. § 112(b) are maintained and new grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities: please amend line 6 to recite “the one or more rare earth metal oxycarbonates” for consistency with the previously recited “one or more rare earth metal oxycarbonates” in line 4. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “one or more rare earth metal oxycarbonates” and later recites “the one or more rare earth carbonate containing a hexagonal rare earth metal oxycarbonate as a main component”. Claim 1 then recites “wherein the rare earth metal oxycarbonate has sponge-like micropores”. As outlined in the prior grounds of rejection, Claim 1 therefore recites the possibility of more than one rare earth metal oxycarbonates but then appears to recite to only one of those options. In instances where there are plural rare earth metal oxycarbonates, it's unclear which of these plural rare earth metal oxycarbonates are further limited as "the rare earth metal oxycarbonate". Furthermore, it is unclear if “the rare earth metal oxycarbonate” is mean to further limit the more general “one or more rare earth metal oxycarbonates” or the narrower main component, the “hexagonal rare earth metal oxycarbonate”. Claim 2 is further rejected by virtue of its dependence upon claim 1. 
Claim 1 further recites “sponge-like micropores”. The scope of this limitation is not clear as the phrase “sponge-like” is a relative/subjective term. It is not clear how much like a sponge the micropores must be to be considered “sponge-like”. Furthermore, it is not clear what feature is required to be “sponge-like” It is not clear if the structure is required to be compressible like a sponge, or is only required to have micropores that “look like” a sponge. However, either of these features would also be subjective and up to interpretation as to whether a given structure is sponge-like or not. Claim 2 is further rejected by virtue of its dependence upon claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (G Chen et al., Lanthanum dioxide carbonate La2O2CO3 nanorods as a sensing material for chemoresistive CO gas sensor, Electrochemica Acta 127 (2014) 355-361). 
Regarding claim 1, Chen discloses a carbon dioxide gas sensor (chemoresistive CO2 gas sensor [title]) comprising an insulating substrate and a gas sensing layer formed on one major surface of the insulating substrate via electrodes (an alumina tube “insulating substrate” was provided with Au electrodes and platinum wires wherein the sensitive layer was deposited on the alumina tube [Pg. 356, 2.4. Fabrication and testing of sensor elements]), wherein the gas sensing layer comprises: 
one or more rare earth metal oxycarbonates represented by Ln2O2CO3, Ln being at least one rare earth metal element selected from…La (the sensitive layer includes La2O2CO3 [Pg. 356, 2.4. Fabrication and testing of sensor elements]), the rare earth metal oxycarbonate containing a hexagonal rare earth metal oxycarbonate as a main component (the La2O2CO3 has a hexagonal structure [Pg. 357, Left Col., Para. 2]), wherein the rare earth metal oxycarbonate has sponge-like micropores (the La2O2CO3 nanorods have micron sized pores and resembles a sponge [Fig. 2; note the micron scale]).
Regarding claim 2, Chen further discloses wherein the gas sensing layer comprises hexagonal lanthanum dioxycarbonate (the sensing layer comprises La2O2CO3 that has a hexagonal structure [Pg. 356, 2.4. Fabrication and testing of sensor elements; Pg. 357, Left Col., Para. 2]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (G Chen et al., Lanthanum dioxide carbonate La2O2CO3 nanorods as a sensing material for chemoresistive CO gas sensor, Electrochemica Acta 127 (2014) 355-361) in view of Watanabe et al. (Y Watanabe et al., Dissociation pressure of lanthanum dioxide carbonate, J. Materials Science Letters 5 (1986) 135-136). 
Regarding claim 1, Chen discloses a carbon dioxide gas sensor (chemoresistive CO2 gas sensor [title]) comprising an insulating substrate and a gas sensing layer formed on one major surface of the insulating substrate via electrodes (an alumina tube “insulating substrate” was provided with Au electrodes and platinum wires wherein the sensitive layer was deposited on the alumina tube [Pg. 356, 2.4. Fabrication and testing of sensor elements]), wherein the gas sensing layer comprises: 
one or more rare earth metal oxycarbonates represented by Ln2O2CO3, Ln being at least one rare earth metal element selected from…La (the sensitive layer includes La2O2CO3 [Pg. 356, 2.4. Fabrication and testing of sensor elements]), the rare earth metal oxycarbonate containing a hexagonal rare earth metal oxycarbonate as a main component (the La2O2CO3 has a hexagonal structure [Pg. 357, Left Col., Para. 2]).
Although Chen does appear to show wherein the rare earth metal oxycarbonate has sponge-like micropores, as outlined in the 35 U.S.C. § 102 rejection above, Chen fails to expressly state that sponge-like micropores are present. A review of the instant specification Para. 0062 states that the sponge-like micropores form as a result of using lanthanum oxalate in the synthesis process. Chen appears to only teach the synthesis of La2O2CO3 using lanthanum hydroxide [Pg. 356, 2.1. Synthesis]. 
However, one skilled in the art would appreciate that the synthesis of La2O2CO3 from lanthanum oxalate is well-known to one having ordinary skill in the art. For instance, Watanabe teaches that lanthanum dioxide carbonate is well known as a stable intermediate product in the thermal decomposition (i.e., annealing) of lanthanum oxalate [Introduction]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthesis process of Chen whereby Lanthanum dioxide carbonate is formed from the annealing of lanthanum hydroxide to instead use lanthanum oxalate because Watanabe teaches that it is well known to form lanthanum dioxide carbonate from annealing lanthanum oxalate [introduction]. Furthermore, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. formation of sponge-like micropores), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112].
Regarding claim 2, Chen further discloses wherein the gas sensing layer comprises hexagonal lanthanum dioxycarbonate (the sensing layer comprises La2O2CO3 that has a hexagonal structure [Pg. 356, 2.4. Fabrication and testing of sensor elements; Pg. 357, Left Col., Para. 2]). 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 5-8, filed 11/23/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that Chen fails to disclose La2O2CO3 synthesized from materials other than La(OH)3 and further fails to disclose rare earth metals other than La. Applicant further argues that Chen fails to disclose the claimed feature that the rare earth metal oxycarbonate has sponge-like micropores. 
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synthesis of La2O2CO3 from materials other than La(OH)3 and rare earth metals other than La) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the argument that Chen fails to disclose the claimed feature of “sponge-like micropores” the rejection of records above has been modified to address the new limitations. It is first noted that the phrase “sponge-like micropores” is indefinite as outlined above. Furthermore, Chen appears to show in Fig. 2 wherein the structure includes sponge-like micropores. However, even assuming arguendo that Chen fails to expressly teach the sponge-like micropores that Applicant’ alleges forms as a direct result of the starting material, Watanabe clearly teaches that it is well-known to form La2O2CO3 from lanthanum oxalate and thus it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have formed the La2O2CO3  from lanthanum oxalate as outlined in the 35 U.S.C. § 103 rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795